UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6341


ALBERT J. ARRINGTON,

                  Petitioner - Appellant,

             v.

HINKELE, Warden of G.R.C.C.,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01145-LMB-IDD)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert J. Arrington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Albert     J.    Arrington       seeks      to     appeal       the     district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition

without prejudice as successive.                     The order is not appealable

unless    a     circuit    justice       or    judge       issues    a     certificate       of

appealability.          28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369     F.3d    363,      369    (4th     Cir.       2004).         A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).        A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims    by     the    district      court        is    debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that Arrington

has not made the requisite showing.                        Accordingly, we deny his

motions    for    a     certificate       of       appealability         and    dismiss     the

appeal.        We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented      in        the    materials

before    the    court     and    argument         would    not     aid    the       decisional

process.

                                                                                      DISMISSED

                                               2